     Case 3:20-cv-00012-BAS-AGS Document 5 Filed 05/05/20 PageID.31 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      JOHNNY DEARS,                                 Case No. 20-cv-00012-BAS-AGS
11    Booking No. 19748199,
                                        ORDER DISMISSING ACTION FOR
12                           Plaintiff, FAILING TO STATE A CLAIM, FOR
                                        SEEKING MONETARY DAMAGES
13        v.                            AGAINST IMMUNE DEFENDANTS,
                                        AND FOR FAILURE TO PROSECUTE
14    SECRETARY OF HEALTH AND
      HUMAN SERVICES; SOCIAL
15    SECURITY ADMINISTRATION,
16                                   Defendants.
17

18         On January 2, 2020, Plaintiff Johnny Dears, housed at the San Diego Central Jail
19   and proceeding pro se, filed this civil rights action pursuant to 42 U.S.C. § 1983 and Bivens
20   v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 399 (1971).
21   (See Compl., ECF No. 1.)
22         On March 4, 2020, the Court granted Plaintiff leave to proceed in forma pauperis
23   but dismissed his Complaint for failing to state any claim upon which relief could be
24   granted and for seeking monetary damages against immune defendants pursuant to 28
25   U.S.C. § 1915(e)(2)(B) and § 1915A(b). (See ECF No. 4.) Plaintiff was advised of the
26   pleading deficiencies and granted 45 days leave to file an Amended Complaint that fixed
27   them. (Id. at 9–10.)
28         Plaintiff’s Amended Complaint was due on or before April 19, 2020. To date,

                                                   -1-
                                                                                            20cv12
     Case 3:20-cv-00012-BAS-AGS Document 5 Filed 05/05/20 PageID.32 Page 2 of 2



 1   Plaintiff has not filed an Amended Complaint and has not requested an extension of time
 2   in which to do so.1 “The failure of the plaintiff eventually to respond to the court’s
 3   ultimatum—either by amending the complaint or by indicating to the court that [he] will
 4   not do so—is properly met with the sanction of a Rule 41(b) dismissal.” Edwards v. Marin
 5   Park, 356 F.3d 1058, 1065 (9th Cir. 2004).
 6          Accordingly, the Court DISMISSES this civil action in its entirety without prejudice
 7   based on Plaintiff’s failure to state a claim upon which § 1983 relief can be granted, for
 8   seeking monetary damages against immune defendants pursuant to 28 U.S.C.
 9   § 1915(e)(2)(B) and § 1915A(b), and for failing to prosecute this action pursuant to Fed.
10   R. Civ. P. 41(b) in compliance with the Court’s March 4, 2020 Order.
11          The Court further CERTIFIES that an IFP appeal would not be taken in good faith
12   pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS the Clerk to enter a final judgment of
13   dismissal and close the file.
14          IT IS SO ORDERED.
15

16   DATED: May 5, 2020
17

18

19

20
21

22

23

24

25

26   1
       The Court’s March 4, 2020 Order was returned “undeliverable.” (ECF No. 4.) However, to date,
     Plaintiff has neither contacted the Court nor provided a notice of change of address. A review of the San
27   Diego Sheriff’s Department website, as well as the California Department of Corrections and
     Rehabilitation inmate locator, indicates that Plaintiff is not housed under either authority. See
28   https://apps.sdsheriff.net/wiji and https://inmate.locator.cdcr.ca.gov (websites last visited May 4, 2020).

                                                        -2-
                                                                                                         20cv12
